Per Cueiam:
Appellants, H. A. Metz & Co., appeal from the decision of the Board of General Appraisers in reappraisement.
In this court on the 23d of March, 1925, appellants moved the court for an order reversing the decision of the Board of General Appraisers and remanding the case to said board to enable it to make its findings of facts and to state its conclusions of law, and for an order deferring the printing of the record in the cause until decision upon the motion. The motion is denied.
The record of this case has not been printed, nor are the briefs before us. From an examination of the papers in the case we are not at this time impressed with the necessity of any further findings of facts and conclusions of law. The filing of the motion and our action on the same herein will not be regarded as interfering with the court’s right to later remand the case, in the event, upon a closer examination of the issues, it finds it necessary to do so.